FILED
                           NOT FOR PUBLICATION
                                                                             FEB 08 2018
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


In re: ALLANA BARONI,                            No.   16-56617

          Debtor,                                D.C. No. 2:16-cv-01493-SVW
______________________________

ALLANA BARONI,                                   MEMORANDUM*

              Appellant,

 v.

THE BANK OF NEW YORK MELLON,
FKA The Bank of New York, As
Successor Trustee of JPMorgan Chase
Bank, N.A. as Trustee for the Holders of
Sami II Trust 2006-AR6 Mortgage Pass
through Certificates, Series 2006-AR6,

              Appellee.


                    Appeal from the United States District Court
                        for the Central District of California
                    Stephen V. Wilson, District Judge, Presiding




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                           Submitted February 6, 2018**
                             San Francisco, California

Before: THOMAS, Chief Judge, and D.W. NELSON and CHRISTEN, Circuit
Judges.

      Allana Baroni (“Baroni”) appeals the district court’s order affirming the

bankruptcy court’s grant of summary judgment in favor of The Bank of New York

Mellon (formerly known as “The Bank of New York”) (“BNYM”). We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

      1. Baroni’s note secured by a deed of trust is a “negotiable instrument”

under Cal. Com. Code § 3104(a). Yvanova v. New Century Mortg. Corp., 62 Cal.

4th 919, 927 (2016) (citing Creative Ventures, LLC v. Jim Ward & Assocs., 195

Cal. App. 4th 1430, 1445–46 (2011) (applying Commercial Code to promissory

note)). That the principal on her note may increase if she fails to pay interest does

not render the note non-negotiable. Regardless of any “interest” or additional

“charges,” Baroni agreed to pay at the very least $1.248 million—a “fixed amount

of money” pursuant § 3104(a).

      2. The undisputed evidence establishes BNYM possesses Baroni’s

promissory note indorsed in blank. As the “holder of the instrument,” BNYM may



      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                          2
“enforce” it in this bankruptcy action. §§ 1201(b)(21)(A), 3301 (internal quotation

marks omitted); see also In re Veal, 450 B.R. 897, 910–11, 917 (B.A.P. 9th Cir.

2011) (citations and internal quotation marks omitted); In re Smith, 509 B.R. 260,

266–67 (Bankr. N.D. Cal. 2014) (citations omitted).

      AFFIRMED.




                                         3